Exhibit 10.01


























OGE ENERGY CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(SERP)
(AS AMENDED AND RESTATED EFFECTIVE AS OF NOVEMBER 5, 2019)







--------------------------------------------------------------------------------


Exhibit 10.01


OGE ENERGY CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(As Amended and Restated Effective as of November 5, 2019)


Purpose




The purpose of this Supplemental Executive Retirement Plan is to promote the
best interests of the Company by enabling the Company: (a) to attract to its key
management positions persons of outstanding ability, and (b) to retain in its
employ those persons of outstanding competence who occupy key executive
positions and who in the past contributed and who continue in the future to
contribute materially to the success of the business by their ability, ingenuity
and industry. This Supplemental Executive Retirement Plan was established to
accomplish such purpose effective January 1, 1993, by Oklahoma Gas and Electric
Company, assumed by the Company on November 18, 1998 and amended and restated
effective as of January 1, 2005. OGE Energy Corp. hereby again amends and
restates the Supplemental Executive Retirement Plan, as heretofore amended,
effective as of November 5, 2019, as provided herein, to, among other things,
reduce the amount of benefits payable to new participants hereunder as compared
to benefits payable to participants in the past. It is intended to continue to
be a plan which is unfunded and is maintained by the Company primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.


ARTICLE 1


Definitions


The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required from time to time.


1.1
“Affiliate” shall mean any corporation, partnership, joint venture, trust,
association or other business enterprise which is a member of the same
controlled group of corporations, trades or businesses as a Company within the
meaning of Code Section 414(b) or (c); provided, however, that for purposes only
of the term “Affiliate” when used in the definition of “Separation from Service”
below, in applying Code Section 1563(a)(1), (2), and (3) in determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” shall be used instead of “at least 80 percent” each place it
appears in Code Section 1563(a)(1), (2), and (3), and in applying Treasury Reg.
§ 1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it appears in Treasury Reg. § 1.414(c)-2.

1.2
“Annual Incentive Compensation Plan” means the OGE Energy Corp. 2013 Annual
Incentive Compensation Plan or any successor thereto, as determined by the
Committee.

1.3
“Base Salary” means the actual base salary paid to a Participant during a month
as shown in the payroll records of the Company.

1.4
“Beneficiary” means a Participant’s Surviving Spouse or, if none, his or her
estate.

1.5
“Board of Directors” means the Board of Directors of OGE Energy Corp. as
constituted from time to time.

1.6
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

1.7
“Committee” means the Compensation Committee of the Board of Directors.






--------------------------------------------------------------------------------

Exhibit 10.01


1.8
“Company” means OGE Energy Corp. and any of its domestic subsidiaries and
divisions, as designated by the Board of Directors, and any successor of OGE
Energy Corp. under the terms of Section 7.3.

1.9
“Company’s Pension Plan” means the OGE Energy Corp. Retirement Plan, as amended
from time to time.

1.10
“Compensation” means, for each month of Service, the sum of (a) a Participant’s
Base Salary plus (b) 1/12 of the target amount of a Participant’s annual
incentive award in effect for such month under the Annual Incentive Compensation
Plan (in the case of each of the preceding clauses (a) and (b), ignoring any
deferral elections in effect).

1.11
“Effective Date” means January 1, 1993.

1.12
“Final Average Compensation” means the monthly average of a Participant’s
Compensation for the last 36 consecutive months of Service. If a Participant
does not have 36 consecutive months of Service, “Final Average Compensation”
shall mean the monthly average of the Participant’s Compensation for his or her
period of Service.

1.13
“Normal Retirement Date” means the 60th birthday of a Participant.

1.14
“Participant” means an employee of the Company specifically designated by the
Committee to be covered under this Plan and who continues to fulfill all
requirements for participation.

1.15
“Plan” means the Supplemental Executive Retirement Plan as herein set forth and
as it may be amended from time to time.

1.16
“Service” means the period of time commencing upon the later to occur of a
Participant’s commencement of employment or January 1, 2019 and ending upon the
Participant’s Separation from Service.

1.17
“Separation from Service” means in respect of a Participant, any termination of
employment with the Company employing the Participant and all its Affiliates due
to retirement, death, Total and Permanent Disability or other reason; provided,
however, that, no Separation from Service for reasons other than death shall be
deemed to occur for purposes of the Plan while the Participant is on military
leave, sick leave, or other bona fide leave of absence that does not exceed six
months or, if longer, the period during which the Participant’s right to
reemployment with the Company or its Affiliates is provided either under
applicable statute or by contract; and provided further that, if the period of
leave exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, a Separation from
Service will be deemed to have occurred on the first day following such
six-month period. Whether or when a Separation from Service has occurred for
purposes of the Plan shall be determined based on the meaning of “separation
from service” under Code Section 409A and the regulations promulgated thereunder
and, accordingly, shall be based on whether the facts and circumstances indicate
that the Company employing the Participant and its Affiliates and the
Participant reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services the Participant
will perform after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or independent
contractor) over the immediately preceding 36-month period (or the full period
of services to such Company and its Affiliates if the Participant has been
providing services to the Company and its Affiliates less than 36 months). A
Participant shall be presumed for this purpose to have a Separation from Service
where the level of bona fide services decreases to a level equal to 20% or less
of such average level of services.

1.18
“Specified Employee” means, during the 12-month period beginning on April 1st of
2005 or of any subsequent calendar year, an employee of a Participant’s
employing Company or its Affiliates who met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
regulations thereunder and without regard to Code Section 416(i)(5)) for being a
“key employee” at any time during






--------------------------------------------------------------------------------

Exhibit 10.01


the 12-month period ending on the December 31st immediately preceding such April
1st. Notwithstanding the foregoing, a Participant who otherwise would be a
Specified Employee under the preceding sentence shall not be a Specified
Employee for purposes of the Plan unless, as of the date of the Participant’s
Separation from Service, stock of such Company or an Affiliate thereof is
publicly traded on an established securities market or otherwise.
1.19
“Surviving Spouse” means the spouse to whom the Participant is lawfully married
at the time of his or her death.

1.20    “Totally and Permanently Disabled” or “Total and Permanent Disability”
means that the Participant is eligible to receive disability retirement benefits
under the Company’s Pension Plan, determined without regard to Section
6.3(a)(ii) thereof.


ARTICLE 2

Retirement Benefits


2.1    Normal Retirement Benefit
(a)
Upon a vested Participant’s Separation from Service on or after his or her
Normal Retirement Date for reasons other than death, the Company shall pay
retirement benefits to the Participant in such amount and at such time as
hereinafter described. Benefits payable upon the death of a Participant are
described in Article 3.

(b)
Subject to Section 2.3 relating to delay in payment for Specified Employees and
Section 5.1 relating to the form of payment, the normal retirement benefit
payable to a Participant in monthly amounts during his or her lifetime and
commencing as of the first day of the month coincident with or next following
his or her Separation from Service (but subject to Section 7.10) shall equal
1.32% of the Participant’s Final Average Compensation multiplied by his or her
years of Service (or portions thereof).

2.2
Disability Retirement Benefits

(a)
Subject to Section 2.3 relating to delay in payment for Specified Employees and
Section 5.1 relating to the form of payment, a Participant who has a Separation
from Service by reason of being Totally and Permanently Disabled shall be
entitled to benefits under this Plan equal to 1.32% of the Participant’s Final
Average Compensation as of the date of Total and Permanent Disability multiplied
by his or her years of Service (or portions thereof) as of the date of Total and
Permanent Disability.

(b)
Disability retirement benefits to which Participants are entitled under this
Section 2.2 shall commence as of the first day of the month coincident with or
next following the date of the Participant’s Separation from Service, but
subject to Section 7.10.

2.3
Delay in Payment for Specified Employees

Notwithstanding the foregoing provisions of this Article 2, if a Participant is
a Specified Employee at the time of his or her Separation from Service for
reasons other than death and is to commence to receive payment under this
Article 2 before the date that is six months after the date of such Separation
from Service, no payment of the Participant’s benefits shall be made to or in
respect of the Participant until the end of such six-month period (or until the
Participant’s death, if earlier). Any such payment to which the Participant
would otherwise be entitled to receive during such six-month period shall
instead be accumulated and paid, with interest at the rate used in determining
the actuarial equivalent lump sum amount of such payment, as of the first day of
the seventh month following the date of Separation from Service or, in the event
of the Participant’s earlier death, as soon as practicable after his or her
death to his





--------------------------------------------------------------------------------

Exhibit 10.01


or her Beneficiary. If a Participant dies after the date payment of retirement
benefits would have commenced under this Article 2 but for this Section 2.3 and
before payments commence due to the operation of this Section 2.3, he shall be
deemed for purposes of Article 3 to have died after the commencement of benefits
under the Plan.


ARTICLE 3


Death Benefits


3.1
Upon the death of a Participant while employed by the Company prior to his or
her commencement of benefits under this Plan, the Participant’s Beneficiary
shall receive, within 90 days following the Participant’s death, but subject to
Section 7.10, a lump sum payment which is the actuarial equivalent as of the day
before the date of the Participant’s death of a single life annuity payable to
the Participant, commencing as of the day before the date of the Participant’s
death (calculated without regard to the Participant’s death) and equal to 1.32%
of the Participant’s Final Average Compensation as of the day before the date of
the Participant’s death multiplied by the Participant’s years of Service (or
portions thereof) as of the day before the date of the Participant’s death.

3.2
The benefits provided in this Article 3 shall be in addition to any pre- or
post-retirement life insurance benefits under the Company’s insurance programs.

3.3
Except as provided in Sections 2.3 and 3.1, no other death benefits shall be
payable under this Plan on the death of a Participant, whether or not vested.



ARTICLE 4


Vesting


4.1
Subject to the provisions of Section 7.2 of this Plan, a Participant shall be
considered to have a vested right in his or her retirement benefits under this
Plan upon the first to occur of the following while employed by the Company: his
or her Normal Retirement Date, death or Total and Permanent Disability. Subject
to Section 4.2, in the event that a Participant terminates employment prior to
the occurrence of any of the foregoing events, he or she shall forfeit his or
her rights to retirement benefits under this Plan.

4.2
By written action of the Committee and in its sole discretion, the vesting
requirements specified in Section 4.1 of the Plan may be partially or fully
waived for a specified Participant on such terms as the Committee may determine.



ARTICLE 5


Form of Payment of Benefits


5.1
Benefits under this Plan shall be payable in the form of a lump sum payment
which is the actuarial equivalent as of the time described in Section 2.1(b) or
2.2(b), as applicable, of the monthly amount of benefit determined under
Article 2 to which the Participant is entitled if such monthly amount were
payable in the form of a single life annuity for the life of the Participant
commencing at the time described in Section 2.1(b) or 2.2(b), as applicable.

5.2
Unfunded Plan. The undertakings of the Company herein constitute an unsecured
promise of the Company to make the payments as provided in the Plan. This Plan
is unfunded and no current beneficial interest in any asset of the Company shall
accrue to any Participant or other person under the terms of this Plan. All
Participants shall be entitled to the benefits provided by the Plan. It is the
intent of the Company that the total cost of providing the benefits under this
Plan will be borne by the Company.










--------------------------------------------------------------------------------

Exhibit 10.01


ARTICLE 6


Administration


6.1
Authority of Administrator. The Committee shall have sole and absolute
discretionary power and authority to interpret, construe and administer this
Plan, to adopt appropriate procedures and to make all decisions, including
deciding all questions of fact, necessary or proper in its judgment to carry out
the terms of this Plan. The Committee’s interpretation and construction hereof,
and actions hereunder, including any valuation of the amount or recipient of the
payments to be made thereunder, shall be binding and conclusive on all persons
for all purposes. The Company’s Chief Accounting Officer, shall act as the
Committee’s agent in administering this Plan. Neither the Company, or its
officers, employees or directors, nor the Committee or any member thereof shall
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.

6.2
Duty to Furnish Information. Each Participant shall furnish to the Committee
such information as it may from time to time request for the purpose of the
proper administration of this Plan.

6.3
Amendment and Termination. OGE Energy Corp., by action of the Board of
Directors, reserves the exclusive right to amend, modify, alter or terminate
this Plan in whole or in part without notice to the Participants. Except to the
extent necessary to comply with Section 409A of the Code, no such termination,
modification or amendment shall terminate or diminish the amount of benefits
then being paid, or to be paid on subsequent termination of employment, to any
Participant or Beneficiary. Notwithstanding the foregoing, no benefits may be
distributed on termination of the Plan other than as provided in Articles 2 and
3 except to the extent acceleration of the time and form of payment is permitted
under Section 409A of the Code and the regulations and guidance issued
thereunder.

6.4
Administrator. OGE Energy Corp. shall be the “Administrator” of the Plan for
purposes of ERISA.



ARTICLE 7


General Provisions


7.1
No Employment Rights. This Plan shall not be deemed to give any Participant or
other person in the employ of the Company any right to be retained in the
employment of the Company, or to interfere with the right of the Company to
terminate any Participant or such other person at any time and to treat him
without regard to the effect which such treatment might have upon him as a
Participant in the Plan.

7.2
Forfeiture. In the event a Participant is discharged for cause involving illegal
or fraudulent acts, such discharge may result in forfeiture of all benefits and
rights under the Plan, in the sole discretion of the Committee.

7.3
Successors and Assigns. The rights, privileges, benefits and obligations under
this Plan are intended to be, and shall be treated as, legal obligations of the
Company and binding upon the Company, its successors and assigns, including
successors by corporate merger, consolidation, reorganization or otherwise.

7.4
Statements. A copy of this Plan, together with copies of any approved procedures
for administration, will be furnished to each Participant together with an
annual statement of benefits over the signature of the Chairman of the Board or
his or her designee.

7.5
Approval. This Plan was approved initially by resolution of the Board of
Directors of Oklahoma Gas and Electric Company at a regular meeting on November
9, 1993 to be effective as of January 1, 1993 and was subsequently assumed and
amended by resolutions of the Board of Directors.






--------------------------------------------------------------------------------

Exhibit 10.01


7.6
Applicable Law. The provisions of this Plan shall be construed according to the
law of the State of Oklahoma excluding the provisions of any such laws that
would require the application of the laws of another jurisdiction.

7.7
Construction:

(a)
The masculine pronoun wherever used shall include the feminine. Wherever any
words are used herein in the singular, they shall be construed as though they
were also used in the plural in all cases where they shall so apply.

(b)
The titles to articles and headings of sections of this Plan are for convenience
of reference and in case of any conflict the text of this Plan, rather than such
titles and headings, shall control.

7.8
Form of Payment; Withholding. All payments under the Plan shall be made in cash.
All amounts payable under the Plan shall be reduced to the extent of amounts
required to be withheld by the Company under Federal, state, or local law. In
furtherance of, but without limiting the foregoing, the Company may also
withhold from any vested retirement benefits hereunder any amounts required
pursuant to applicable state or Federal employment tax laws (or may make other
suitable arrangements with the Participants to satisfy such withholding
requirements) and may make appropriate adjustments to the retirement benefits
hereunder to reflect such withholding payments.

7.9
Facility of Payment. Whenever and as often as any person entitled to payments
under the Plan shall be under a legal disability or, in the sole judgment of the
Committee, shall otherwise be unable to apply such payments to his or her own
best interest and advantage, the Committee, in the exercise of its discretion
may direct all or any portion of such payments to be made in any one or more of
the following ways: (a) directly to him; (b) to his or her legal guardian or
conservator; or (c) to his or her spouse or to any other person, to be expended
for his or her benefit; and the decision of the Committee shall in each case be
final and binding upon all person in interest.

7.10
Timing of Payments. Notwithstanding any provision of the Plan to the contrary, a
distribution to be made as of a specified date in Article 2 or 3 shall be
treated for purposes of Code Section 409A as made on the date specified if the
distribution is made at such date specified or a later date in the same calendar
year or, if later and provided that the Participant or other recipient is not
permitted, directly or indirectly, to designate the year in which distribution
is made, by the 15th day of the third calendar month following the specified
date. In addition, if calculation of the amount of a payment is not
administratively practicable due to events beyond the control of the Participant
or his or her estate, a payment will be treated as made on the specified date
for purposes of Code Section 409A if the payment is made during the first
calendar year in which payment is administratively practicable.

7.11
Code Section 409A Compliance. To the extent applicable, it is intended that this
Plan be in full compliance with the provisions of Section 409A of the Code. The
Plan shall be interpreted, construed and administered in a manner consistent
with this intent.

7.12
Restriction on Assignment. The interest of any Participant or Beneficiary may
not be sold, transferred, assigned, or encumbered in any manner, either
voluntarily or involuntarily, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be null and void;
neither shall the benefits hereunder be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person to whom such benefits
or funds are payable, nor shall they be subject to garnishment, attachment, or
other legal or equitable process nor shall they be an asset in bankruptcy.

7.13
Actuarial Equivalence Factors. The following actuarial factors shall be used for
purposes of determining actuarial equivalence under Section 3.1 or 5.1, as
applicable:








--------------------------------------------------------------------------------

Exhibit 10.01


(a)
Mortality Rates shall be based on the unisex mortality table issued under IRS
Notice 2018-02 for purposes of determining the minimum present value under Code
Section 417(e)(3) for distributions with annuity starting dates that occur
during stability periods beginning in the 2019 calendar year; and

(b)
a 5% interest rate.



ARTICLE 8


Claims Procedure


8.1
Initial Claims Procedure

The Participant or his or her Surviving Spouse or any other person shall follow
such procedures for making a claim as are provided by the Committee. The
Committee shall make a decision upon each claim within 90 days of its receipt of
such claim. If the claim is approved, the Committee shall determine the extent
of benefits and initiate payment thereof. In the event that no action is taken
on the applicant’s initial application for benefits within the period specified
in this Section 8.1, the claim shall be deemed denied, and the applicant’s
appeal rights under Section 8.3 will be in effect as of the end of such period.
8.2
Notice of Denial of Claim

If an application for benefits under Section 8.1 is denied in whole or in part,
the Committee shall provide the applicant with a written notice of denial,
setting forth: (a) the specific reason or reasons the claim was denied, (b) a
specific reference to pertinent provisions of the Plan upon which the denial was
based, (c) a description of the additional material or information (if any)
necessary to perfect the claim, together with an explanation of why such
material or information is necessary, and (d) an explanation of the Plan’s
review procedure and the time limits applicable including a statement of the
applicant’s rights to bring a civil action under Section 502(a) of ERISA
following an adverse determination or review. This written notice of denial
shall be furnished within 90 days after receipt of the claim by the Committee
unless specific circumstances require an extension of time for processing. If an
extension is required, written notice of the extension shall be furnished prior
to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 90 days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects the render the final
decision.
8.3
Within 60 days after receipt of a notice of denial, the applicant or his or her
duly authorized representative may file a written notice of appeal of such
denial with the Committee. Such notice of appeal must set forth the specific
reasons for the appeal. In addition, within such appeal period the applicant or
his or her duly authorized representative shall be provided, upon written
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits and may submit
written comments, documents, records and other information relating to the
claim. The 60-day period within which the request for review must be filed may
be extended if the nature of the benefit which is the subject of the claim and
other attendant circumstances so warrant and the 60-day limitations period would
otherwise be unreasonable. In its sole discretion, the Committee may grant the
applicant an oral hearing on his or her appeal. In considering the claim on
review, the Committee will take into account all documents and information
related to the claim that were submitted by the applicant and shall deliver to
the applicant, or authorized representative, a written decision on the claim
within 60 days after the receipt of the request for review, except that if there
are special circumstances which require an extension of time, the 60 period may
be extended to 120 days. If such extension is required, written notice shall be
furnished to the applicant, or authorized representative, prior to the
termination of the initial 60 day period. The decision shall be written in a
manner calculated to be understood by the claimant, include the specific reason
or






--------------------------------------------------------------------------------

Exhibit 10.01


reasons for the decision and contain a specific reference to the pertinent Plan
provisions upon which the decision is based, a statement that an applicant, or
his/her authorized representative, shall have reasonable access to, and be
entitled to receive, upon request and free of charge, copies of, all documents,
records, and other information relevant to the applicant’s claim for benefits,
and a statement describing the claimant’s right to bring an action under Section
502(a) of ERISA.




Dated: November 5, 2019


OGE ENERGY CORP.




By: /s/ Sean Trauschke    
Title: President & CEO


Attest:


/s/ Patricia D. Horn                
Secretary









